Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Species A(2), Species B(3), Species C(1), Species D(3), and Species E(2) in the reply filed on 9-15-22 is acknowledged. Applicant did not indicate whether the election was made with traverse or without traverse. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The claims readable on the elected species are claims 1-2, 4, 7-11, 13-14, 16, and 19-20.  Claims 3, 5-6, 12, 15, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species.

Drawings
The drawings are objected to because of the following:
Figure 3, the margin descriptions/scales/title/headings are illegible.
Figure 6A, 6B, and 6C, the labels for the X-axis and Y-axis are illegible.
Figure 21 is blurred and illegible.
Figure 27A and Figure 27B are blurred and illegible.
Figure 29D should include “29D” in the label.
Figure 40A and Figure 40B are blurred and illegible.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
At paragraph [0037], line 2, “27B” should be 26B.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 7-11, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
At line 4, “the contaminant” is indefinite as to whether it is the same as “one or more contaminants” as recited at line 1.
Regarding claim 2:
At line 1, “the contaminant” is indefinite as to whether it is the same as “one or more contaminants” as recited in claim 1.
Claims 4 and 7 are rejected as being dependent on a rejected claim.
Regarding claim 8:
At line 1, “the contaminant” is indefinite as to whether it is the same as “one or more contaminants” as recited in claim 1.
Regarding claim 9:
At line 2, “the pre-absorbed contaminant” lacks antecedent basis. Applicant may overcome the rejection by providing original basis for the limitation.


Regarding claim 10:
At lines 1-2, the antecedent of “the step of regenerating” (both occurrences) is not clearly defined given that the phrase is not previously recited. Applicant may overcome the rejection by providing original basis for the limitation.
Claims 11, 13-14, 16, and 19-20 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7-11, 13-14, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US Patent Number: 10,987,653 B2). 
	Claim 1: regarding the limitation: A method of removing one or more contaminants from an environmental medium, the method comprising the step of contacting a composite composition comprising i) a carbonaceous material and ii) a photocatalyst with the environmental medium to adsorb the contaminant on a surface of the composite composition, Zhao et al. (Zhao hereafter) teaches a method for using a composite of carbonaceous support (carbonaceous material) and a metallic nanotube conjugated with the support for removing one or more contaminants from water (method of removing one or more contaminants from water) (water is an environmental medium) (see column 1, lines 20-26; 66-67). Zhao teaches the composite is an adsorbent (see column 1, lines 41). Zhao teaches the composite is a photocatalyst (see column 1, line 47-55). Zhao teaches a method of removing one or more contaminants from water comprising the steps of contacting a composite with the contaminated water to form a composite-contaminant complex (contacting a composite composition with the environmental medium to adsorb the contaminant on the surface of the composite composition) (see column 3, lines 17-21; column 6, lines 35-39).
Claim 2: regarding the limitation: The method of claim 1, wherein the contaminant is a per-and polyfluoroalkyl substance (PFAS), Zhao teaches the contaminant is poly-or-per-fluorinated chemicals (see column 9, lines 39-47; 64-67).
Claim 7: regarding the limitation: The method of claim 1, wherein the environmental medium is water, Zhao teaches removing one or more contaminants from water (method of removing one or more contaminants from water) (water is an environmental medium) (see column 1, lines 20-26).
Claim 8: regarding the limitation: The method of claim 1, wherein the method further comprises the step of degrading the contaminant, Zhao teaches a step of degradation to regenerate the composite (see column 1, lines 53-55). Zhao teaches the adsorption/photodegradation-regeneration steps may concentrate hydrophobic pollutants from polluted water onto a small amount of composite (see column 1, lines 56-61). 
Claim 9: regarding the limitation: The method of claim 8, wherein the degrading is carried out by exposing the pre-adsorbed contaminant to light, Zhao teaches regeneration comprises degradation photodegradation. Degrading is carried out by exposing the composite-contaminant complex (pre-adsorbed contaminant) to light which produces radicals to degrade the contaminant (see column 3, lines 30-43).
Claim 10: regarding the limitation: The method of claim 1, wherein the method further comprises the step of regenerating the composite composition, and wherein the step of regenerating comprises degrading the contaminant, Zhao teaches a step of degradation to regenerate the composite (see column 1, lines 53-55). Zhao teaches the step of regenerating the composite may include the step of degrading the composite (see column 10, lines 51-56). 
	Claim 11: regarding the limitation: The method of claim 1, wherein the carbonaceous material comprises activated charcoal (AC).  Zhao teaches the charcoal is activated charcoal (see column 2, lines 1-3).
	Claim 13: regarding the limitation: The method of claim 1, wherein the photocatalyst comprises a metal, Zhao teaches the composite includes a metal (metallic nanotube) which is a metal oxide – such as titanium oxide (see column 1, lines 30-38, 66-67; column 2, lines 4-5; column 4, lines 17-19; column 11, lines 28-34). 
	Claim 14: regarding the limitation: The method of claim 1, wherein the photocatalyst comprises a metallic oxide, Zhao teaches the composite includes a metal (metallic nanotube) which is a metal oxide – such as titanium oxide (see column 1, lines 30-38, 66-67; column 2, lines 4-5; column 4, lines 17-19; column 11, lines 28-34). 
	Claim 16: regarding the limitation: The method of claim 14, wherein the metallic oxide is titanium dioxide (TiO2), Zhao teaches the composite is a photocatalyst (see column 1, line 47-55). Zhao teaches a composite of carbonaceous support (carbonaceous material) and a metallic nanotube (see column 1, lines 20-26; 66-67). Zhao teaches the composite includes a metal (metallic nanotube) which is a metal oxide – such as titanium oxide (see column 1, lines 30-38, 66-67; column 2, lines 4-5; column 4, lines 17-19; column 11, lines 28-34). 
	Claim 19: regarding the limitation: The method of claim 1, wherein the composite composition comprises a dopant, Zhao teaches the metallic nanotube-composite composition comprises a transition metal dopant (see column 2, lines 10-14;  column 8, lines 30-33). 
	Claim 20: regarding the limitation: The method of claim 19, wherein the dopant is selected from the group consisting of iron, cobalt, nickel, gallium, bismuth, palladium, copper, aluminum, zirconium, platinum, and any combination thereof, Zhao teaches the dopant is a transition metal such iron, nickel, cobalt (see column 2, lines 10-14;  column 8, lines 30-33). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US Patent Number: 10,987,653 B2), as applied to claims 1, 2, 7-11, 13-14, 16, 19, and 20, and further in view of Nickelsen et al. (US Patent Number: 11,027,988 B1).
Claim 4: regarding the limitation: The method of claim 2, wherein the PFAS is perfluorooctane sulfonate (PFOS), the above discussion of Zhao applies herein. While Zhao discloses halogenated alkyls and hydrocarbons and poly-or-per-fluorinated chemicals, Zhao does not specifically mention Polyfluorooctane sulfonate (PFOS).
However, Nickelsen et al. (Nickelsen hereafter) teaches a system for removing and concentrating per-and polyfluoroalkyl substances from water using anion exchange and then regeneration of the exchange media to remove the PFAs from the exchange resin and recycle the regenerate solution and concentrate the removed PFAs (see Abstract; column 3, lines 20-40; column 4, lines 11-27). Nickelsen teaches that conventional activated carbon adsorption systems and methods and anion exchange resins to remove PFAS from water have been effective (see column 1, line 59 – column 2, line 16). Nickelsen teaches that the PFAS removed by the exchange resin includes perfluorooctane sulfonate (PFOS) (see column 7, lines 25-33). Accordingly, Nickelsen teaches, as required by the combination of claims 2 and 4, that PFOS is a PFAS.
Zhao and Nickelsen are considered analogous as both references are concerned with removing contaminants from water.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included removal of perfluorooctane sulfonate from water in Zhao because Nickelsen teaches that removal of PFAS using conventional carbon systems has been effective where Zhao teaches using carbonaceous material for removing contaminants such as poly-or-per-fluorinated chemicals (perfluorooctane sulfonate (PFOS)).

Prior Art of Record
The following prior art made of record but not relied upon is considered pertinent to applications disclosure: Lee Byeong Kyu (KR 20170035579 A1) teaches photocatalyst containing titanium dioxide on graphene oxide for water treatment; Seddigi et al. (US Publication Number: 2015/0306572 A1) teaches photocatalytic degradation of contaminant water; Ansari et al. (WO 2015/150856 A1) teaches photocatalytic degradation of contaminant in water using visible light; Seddigi et al. (US Publication Number: 2015/0166367 A1) teaches photocatalytic degradation; Seddigi et al. (US Publication Number: 2015/0031141) teaches degradation of contaminant in water; Zhao et al. (US Publication Number: 2021/0316275 A1) teaches material for removing contaminant from water; Zhao et al. (US Publication Number: 2018/0214851 A1) teaches material for removing PFAs; Dejarme et al. (US Patent Number: 11,401,180 B2) teaches destruction of PFAs; Motkuri et al. (US-20200369536-A1) teaches PFAs and PFOS contaminant removal.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-
5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Magali Slawski can be reached at (571) 270-3960. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-
8300. 
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197
(toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773